DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7 January 2021 have been entered.  Claims 1, 3, and 7 are currently amended.  Claims 6 and 9-22 are canceled.  Claims 1-5 and 7-8 are currently pending.  Claims 7-8 are withdrawn. 

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 January 2021.
Applicant's election with traverse of the withdrawal of claims 7-8 in the reply filed on 7 January 2021 is acknowledged.  The traversal is on the ground(s) that claims 7-8 no longer depend from claim 6.  This is not found persuasive because the nature of claim 7 is similarly directed towards a different embodiment than that which was originally examined.  The limitations of claim 7 directly contradict those of claim 1, meaning claim 7 and its dependent claim 8 are directed towards a different embodiment than that which was originally presented, as previously indicated. 
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's arguments filed 7 January 2021 have been fully considered but they are not persuasive.
The Applicant argues that Seo does not disclose both steps S200 and S300, which correspond to the claimed detection of the vehicle operating condition and detection of the vehicle component condition, respectively.  Instead, the Applicant argues that Seo discloses either S200 or S300.
The Examiner respectfully disagrees.  While Fig. 6 of Seo does show steps S200 and S300 being taken concurrently, there is nothing to indicate that only one of the two checks are made.  In fact, because they are disclosed to be concurrent (see layout of Fig. 6), it would stand to reason that whenever one of the two detection steps is made, the other is automatically made, as well.  Furthermore, Seo explicitly discloses that both S200 and S300 occur prior to S400 being reached (Para. 52, “in various embodiments, the present application provides a method of preventing the inflow of the exhaust gas. The method includes checking whether a mode door of an air conditioner of a vehicle is in air-close mode or not (S100), checking whether an opening, including a window or sunroof of a vehicle, is opened or tilted (S300). If the mode door is in air-close mode and the vehicle speed is the certain speed or higher, tilting and opening the door mode at a certain angle towards the air-open mode (S400).”, emphasis added).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether or not the air/fuel mixture is within a certain range) are not recited in the rejected claim(s).  In this instance, the Examiner respectfully reminds that Applicant that which is claimed.  While the Examiner does concede that Seo does not discuss the air/fuel mixture as mentioned in the Applicant’s arguments, the Examiner respectfully reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant’s arguments with respect to the rejection in view of Park have been considered but are moot because the new ground of rejection does not rely on the prior interpretation of the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is newly amended to require “detecting whether a vehicle operating condition indicative of an increased carbon monoxide emission above a predetermined amount at an exhaust pipe is present…”, wherein the claimed “predetermined amount” is newly added.  In the concurrently filed Applicant’s remarks, the Applicant indicates that the limitation is referencing Para. 36, which discusses “a ratio of an air/fuel mixture”.  From the Specification, Para. 36 states that the “air/fuel mixture can be detected, and when the ratio falls beneath a predetermined amount, such as a 12:1 air/fuel mixture, the electronic control module 28 detects a condition that can result in increased carbon monoxide emission at the exhaust pipe 48”.  There is no other mention not an amount of carbon monoxide emission, but instead a ratio of air/fuel mixture; and b) the method is disclosed to detect “when the ratio falls beneath a predetermined amount” (emphasis added).  
Therefore, while the Specification does meet the written description requirement for having or setting a predetermined ratio of an air/fuel mixture, the Specification does not reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed determination of a predetermined amount of carbon monoxide emission.  Therefore, the addition of such a limitation is an entry of new matter. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the inclusion of the limitation “detecting whether a vehicle operating condition indicative of an increased carbon monoxide 
One reading of the claim language could be “detecting whether a vehicle operating condition is present during operation of the vehicle, wherein the vehicle operating condition is indicative of an increased carbon monoxide emission at an exhaust pipe, wherein the increased carbon monoxide emission is above a predetermined amount”, wherein the vehicle operating condition merely indicates an increased carbon monoxide emission.  An alternate reading of the claim language is “detecting whether a vehicle operating condition is present during operation of the vehicle, wherein the vehicle operating condition is indicated by an increased carbon monoxide emission above a predetermined amount at an exhaust pipe”, meaning that the vehicle operating condition is only present when the carbon monoxide emission is above the predetermined amount at the exhaust pipe. 
In the former interpretation of the claim language, it would appear that the claimed “predetermined amount of increased carbon monoxide emission” is not positively required by the claim.  If the vehicle operating condition is merely indicative of an increased carbon monoxide emission, then there is no positive requirement for an actual increase in carbon monoxide emission, much less for a threshold emission to be reached.  
In contrast, the latter interpretation of the claim language would positively require the “increased carbon monoxide emission above a predetermined amount at an exhaust pipe”, because the vehicle operating condition is defined by just such an occurrence.  Based on the Applicant’s arguments, the Examiner believes that this is the meaning intended in the amended claims.  Therefore, for the purposes of this defined by the amount of carbon monoxide emitted at the exhaust pipe. 
The Examiner notes that amending the claims to the latter of these interpretations would overcome the 35 U.S.C. 112(b) rejection, but would not obviate the 35 U.S.C. 112(a) rejection discussed above.  The former interpretation may result in further 35 U.S.C. 112(b) rejections, as it is not clear how the vehicle operating condition is defined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Published U.S. Patent Application No. 20130131933) in view of Jung et al. (Published U.S. Patent Application No. 20180297444) and Park et al. (Published U.S. Patent Application No. 20130267157).
Regarding claim 1, Seo (Fig. 1-6) teaches a method of preventing exhaust gas intrusion in a passenger compartment of a vehicle (see Fig. 1, Abstract, “Provided are an apparatus and method for preventing the inflow of exhaust gas of a vehicle”), comprising: 
detecting whether a vehicle operating condition is present during operation of the vehicle (checking whether a vehicle speed is a certain speed or higher (S200)); 
detecting whether a vehicle component condition is present, the vehicle component condition being an open window or an open sunroof (checking 
switching an HVAC setting from a recirculating air mode to a fresh air mode when at least one of the vehicle operating condition and the vehicle component condition is detected as being present (Para. 48, “The method includes checking whether the mode door of an air conditioner of a vehicle is in air-close mode or not (S100), checking whether a vehicle speed is a certain speed or higher (S200). If the mode door is in the air-close close mode and the vehicle speed is the certain speed or higher, tilting and opening the door mode at a certain angle towards the air-open mode (S400)”; Para. 52, “method includes checking whether a mode door of an air conditioner of a vehicle is in air-close mode or not (S100), checking whether an opening, including a window or sunroof of a vehicle, is opened or tilted (S300). If the mode door is in air-close mode and the vehicle speed is the certain speed or higher, tilting and opening the door mode at a certain angle towards the air-open mode (S400). This method independently controls the mode door when an opening has been opened”; and Para. 50, “Referring to FIG. 6, it is first checked whether a mode door is in air-close mode or not. If the mode door is in air-close mode, the mode door is tilted when the vehicle speed is a second speed or higher. Further, when an opening is opened irrespective of the vehicle speed, the mode door is controlled to tilt”).
Seo is silent regarding detecting whether a vehicle operating condition is present during operation of the vehicle, wherein the vehicle operating condition is indicated by an increased carbon monoxide emission above a predetermined amount at an exhaust pipe. 
indicated by an increased carbon monoxide emission above a predetermined amount at an exhaust pipe.  While there is a relationship between the emission of CO as vehicle exhaust and the speed of the vehicle, making such a determination would necessarily require knowledge of the car in question and its fuel consumption and emissions profile relative to vehicle speed, among other variables. 
However, Seo is clear that the purpose of the step in question is to ensure that higher levels of carbon monoxide are prevented from entering the vehicle (Para. 9-10, “However, if the air conditioner is in air-close mode, the air escaped from the inside of the vehicle is not compensated, essentially causing a reduction in the inside pressure, which may result in the introduction of exhaust gas. This phenomenon becomes severe at high speeds, because the higher the vehicle speed is, the larger the pressure difference is between the inside and outside of the vehicle… Therefore, there is a need to effectively prevent the exhaust gas from flowing in and keep the inside air pleasant”).  
Furthermore, Jung (Fig. 1-4) teaches a method of preventing exhaust gas intrusion in a passenger compartment of a vehicle (Abstract, “method for natural ventilation of a vehicle interior includes steps of: determining, by a controller, formation of an interior negative pressure in an interior space while driving of a vehicle is maintained as an internal air mode, determining, by the controller, an over-production of a harmful gas in an exhaust gas using an air-to-fuel ratio or an Accelerator Position Scope (APS), in an air conditioning system; regarding satisfaction of the formation of the interior negative pressure and satisfaction of the over-production of the harmful gas as an entry condition and mixing an exterior air into the interior space so as to mitigate indicated by an increased carbon monoxide emission (determining satisfaction of the condition of the over-production of CO S52) above a predetermined amount at an exhaust pipe (EMS 20 determining as satisfaction of the condition of the over-production of CO such as S523 when the entry-detected air-to-fuel ratio is less than 1.0 or the entry-detected APS is more than 80%, wherein the carbon monoxide emission would be the same throughout the exhaust system). 
It would have been obvious to one skilled in the art at the time of the invention to include the vehicle operating condition is indicated by an increased carbon monoxide emission by combining prior art elements according to known methods to yield predictable results as taught by Jung into the teachings of Seo because it does no more than yield predictable results of providing an additional protection to ensure the cabin of the vehicle does not experience negative pressure conditions (Seo:  Para. 3, “present invention relates, in general, to an apparatus and method for preventing the inflow of the exhaust gas of a vehicle, and in particular, to an apparatus and method for preventing exhaust gas from being reintroduced into the vehicle at a reduced pressure, which takes place inside of the vehicle when the vehicle is traveling”) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Jung does not explicitly state that the determination of over-production of CO is caused by a predetermined amount at an exhaust pipe, instead teaching that the air-to-fuel ratio or Accelerator Position Scope (APS) are relied upon to estimate (or calculate) the amount of CO produced.  
indicated by an increased carbon monoxide emission above a predetermined amount  (Para. 33, “introduction step S400 of controlling an interior/exterior air door of an air conditioning apparatus to introduce more exterior air into the interior of the vehicle in S404 so as to increase an interior pressure when the concentration of the introduced exhaust is thicker than the reference concentration in S402, and a blowing step S600 of controlling a blower of the air conditioning apparatus in S604 to increase an amount of air discharged into the interior of the vehicle to increase the interior pressure when the thick concentration of the exhaust is maintained in S602”). 
It would have been obvious to one skilled in the art at the time of the invention to include the requirement of a predetermined amount of carbon monoxide at the exhaust pipe by combining prior art elements according to known methods to yield predictable results as taught by Park into the teachings of Seo because it does no more than yield predictable results of ensuring that a possible change in the comfort of the vehicle occupants is necessary, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Seo in view of Jung and Park teaches the method according to claim 1, further comprising preventing the HVAC setting from being switched back to 

Regarding claim 3, Seo in view of Jung and Park teaches the method according to claim 2, further comprising allowing the HVAC setting to be switched back to the recirculating air mode from the fresh air mode after switching to the fresh air mode after a vehicle engine is stopped (Seo:  if the engine is stopped then the speed would be zero, such that S500 would be “yes”, meaning that the fresh air door would be closed after the engine is stopped).

Regarding claim 5, Seo in view of Jung and Park teaches the method according to claim 1, further comprising detecting whether the HVAC setting is in the recirculating air mode or the fresh air mode (Seo:  checking whether the mode door of an air conditioner of a vehicle is in air-close mode or not (S100)), and detecting the vehicle operating condition and the vehicle component condition when the detected HVAC setting is in the recirculating air mode (Seo:  see Fig. 6, if S100 is “yes” then S200 and S300 are performed).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Published U.S. Patent Application No. 20130131933) in view of Jung et al. (Published U.S. Patent Application No. 20180297444) and Park et al. (Published U.S. Patent Application No. 20130267157) as applied to claim 1 above, and further in view of Bingle et al. (Published U.S. Patent Application No. 20030102688).
Regarding claim 4, Seo in view of Park teaches the method according to claim 1. 
Seo in view of Park is silent regarding the vehicle component condition further including detecting whether a rear seat is moved from an upright position. 
However, Bingle (Fig. 1, 6) teaches a method of ensuring safety in a vehicle (vehicle 20), wherein the vehicle component condition further includes detecting whether a rear seat is moved from an upright position (seat sensor 56).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the method as shown by Seo in view of Park to include a sensor to detect the opening of the cargo space and the passenger space, as taught by Bingle, to provide a means to ensure that the exhaust gas does not inflow into the passenger space through the trunk, as indicated in Fig. 1 of Seo (see further Para. 7, “When air escapes from the inside of the vehicle through a fine gap, exhaust gas being exhausted from the rear of the vehicle may be reintroduced into the inside of the vehicle through gaps in the trunk”), and as further disclosed by Bingle (Para. 7, “Automobiles are particularly dangerous as there are multiple means of entry into the trunk, for example, fold-down rear seats”).  This would merely require combining prior art elements according to known methods to yield predictable results, because it does no more than yield predictable results of allowing the system to prevent the intrusion of exhaust gas along a disclosed route, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762